DETAILED ACTION
Remarks
This office action is in response to the application filled on 12/28/2018. Claims 1-28 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for domestic benefit of multiple provisional applications under 35 U.S.C. 119 (e).
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Objections
Claim(s) 14 is/are objected to because of the following informalities:
Claim 14 is same as claim 8. It is not clear if dependency of claim 14 is a typographical error or not. It is not clear if claim 14 is dependent on claim 1 or claim 9.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 11, and 15-28 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 11, which recites “adjusting the final open distance”, the specification lacks written description as to how this is achieved. Submitted specification describe “gap distance” (see at least [1173], [1182] and [1198] of PGPUB of submitted specification). It is not clear if gap distance is open distance or not. Submitted specification also describe “final parameters” e.g. frequency (see at least [2173] of PGPUB of submitted specification). It is not clear if final open distance is a parameter or not.  [2856] of PGPUB describe “final stroke distance”. It is also not clear if final stroke distance is the final open distance or not. 
Examiner recommend to keep the terminology consistent throughout the submitted specification and claimed invention.
Regarding claim 15, which recites “the use of a surgical instrument assembled from modules selected from a set of modules”, the specification lacks written description as to how this is achieved. [1500-1505] of PGPUB of submitted specification describe instrument is initially 
Dependent claim(s) 16-28 is/are also rejected because they do not resolve their parent (claim 15’s) deficiencies. 
Regarding claim 16, which recites “the set of modules comprises a first module, a second module, and a third module”, the specification lacks written description. Submitted specification/drawing does not describe first, second and third module. [2873] of PGPUB of submitted specification describe first module connector, second module connector. It is not clear if module connector and module is same or not. No mention of third module at all.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4, 5, 11 and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, which recites “adjusting the final tissue gap between the jaws”, there is lack of antecedent basis. It is unclear and indefinite since there is no final tissue gap mentioned previously. It is not clear how the final tissue gap is adjusted. Is it based on the thickness of a particular area tissue (e.g. lung vs stomach) or something else? [1568] and [2112] of submitted specification PGPUB mentioned tissue gap measurement. 
For the examination purposes, claim was interpreted as gap between jaws are determined/adjusted based on the characteristic (type) of tissue.
Regarding claim 5 (and similarly claim 12), which recites “adjusting the speed of the jaws”, there is lack of antecedent basis. It is unclear and indefinite since there is no speed of the jaws mentioned previously.
Regarding claim 11, which recites “adjusting the final open distance”, there is lack of antecedent basis. It is unclear and indefinite since there is no final open distance mentioned previously. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0077158 (“Haider”), and in view of US 2017/0035514 (“Fox”), and further in view of US 2017/0325878 (“Messerly”). 
Regarding claim 1, Haider discloses a method for adjusting the operation of a surgical robot/tool  (see fig 3, surgical instrument/robot 500) using  (see fig 3, computer 80; see also [0006], where “a surgical suite having a computer and a surgical tool that communicates with the computer may be provided.”), wherein said method comprises: 
gathering data during surgical procedures, wherein the surgical procedures include the use of a surgical  (see fig 3, 120, detection device and 500, surgical instrument; see also fig 2, where a surgical tool, 100 with a cutting blade 102 is shown; see also [0193], where “the surgical tool 100 may include a processor 106 operable to receive signals from the load cell 104 indicative of the force applied to the cutting blade. Based on the data received from the load cell, the processor 106 calculates the deflection "d" of the tip of the cutting tool 102 and the angle at which the blade is deflected.”; see also [0035], where “The suite 50 may include a tracking/navigation system that allows tracking in real time of the position in space of several elements,”; see also [0040]; see also [0104], where “To improve the accuracy of the data collected during registration, the system may include a pointer that incorporates a sensor that detects whether the pointer is in contact with the patient tissue. If the pointer is out of contact with the surface of the relevant portion of the patient, the points are ignored during the registration analysis. Additionally, the system may provide feedback to the surgeon to warn the surgeon that the point is out of contact with the patient tissue.”; see also [0071], where “In case of a newer user of the system who has not defined preferences, the system will provide a ; 
analyzing the gathered data to determine an appropriate operational adjustment of the surgical robot/tool  (see [0165], where “The data obtained from the scanner for each planar resected surface is compared with the data for the corresponding surface of the ideal resected model to evaluate the accuracy of the cuts. The quantification of the accuracy can be based on a variety of measurements regarding the deviation of each resected surface from the ideal surface.”; see also [0168], where “the evaluation of the location error and fit error are based on measurements provided by manipulating the fit measurement block 340 relative to the resected bone.”; see also [0167], where “the assessment can be used to detect which adjustments need to be made”); and 
adjusting the operation of the surgical grasper to improve the operation of the surgical robot/tool  (see [0007], where “Based on the data regarding the position of the surgical tool, the computer may send signals to the surgical tool to control the operation of the surgical tool, such as reducing the speed on the tool or turning the tool on or off.”; see also [0167], where “The system can suggest one or more cuts or modifications to be made based on an analysis of the resected bone and the ideal cuts.”; see also [0073], where “The system may be configured to include various improvements to the processing and graphical representation of the patient model to improve the guidance and/or assistance that the system provides to the surgeon.”; see also [0075]).
Haider does not disclose the following limitations:
adjusting the operation of a surgical grasper using machine learning; and
the use of a surgical grasper comprising jaws movable through a closure stroke.
However Fox discloses a surgical method, wherein adjusting the operation of a surgical tool/device/robot using machine learning (see [0077], where “machine learning methods embodied in software applications 210 may occur in real-time to allow for the identification of similar procedures and the provision of corresponding data while the current catheterization procedure is being performed.”; see also [0042], where “Device data may describe the type of device, e.g., a bioabsorbable stent/scaffold, a percutaneous transluminal coronary angioplasty (PTCA) balloon, a metallic stent, a guidewire, a microcatheter, a percutaneous mitral valve repair system, etc.”);
Fox discloses a surgical feedback system that analyze the received data to optimize an outcome of a surgical procedure by using machine learning method to provide information to surgeon/operator (see 0005] and [0030]). It would be obvious to incorporate machine learning method disclosed by Fox to surgical procedure improvement system analysis using a computer disclosed by Haider.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Haider to incorporate the teachings of Fox by including the above feature, adjusting the operation of a surgical tool/device/robot using machine learning, for achieving an optimal outcome (e.g. person specific surgical procedure) based on the subjective experience of the operator.
Haider in view of Fox does not disclose the following limitation:
the use of a surgical grasper comprising jaws movable through a closure stroke.
the use of a surgical grasper comprising jaws movable through a closure stroke (see fig 1A-B, where 15a is first jaw, 15b second jaw, 20c is a trigger, 19 is a grip. See also [0072], where “a trigger 20c movable relative to the grip 19 along arrow T, configured to provide operation instructions to the end effector 13.”; see also [0071], where “At least one of the first jaw 15a and the second jaw 15b is rotatably movable relative to the other along a path depicted by arrow J to transition the jaws 15a, 15b between open and closed positions. In operation, the jaws 15a, 15b may be transitioned from the open position to a closed position to capture tissue there between.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Haider in view of Fox to incorporate the teachings of Messerly by including the above feature, the use of a surgical grasper comprising jaws movable through a closure stroke, for getting more precise or accurate surgical instruments control by applying the same control techniques to various types of surgical instruments that will also reduce complication of the surgical instrument control during procedure.
Regarding claim 2, Haider further discloses a method, wherein gathering data comprises storing data in a surgical hub (see [0144], where “This data is stored in either a file on the OR computer or the position detection system 120.”; computer corresponds to hub. see also [0171], where “the system may store the tracking data for later review and/or analysis. For instance, after a procedure, a surgeon can review the stored data to see each step that was taken during a procedure and the order in which each step was taken. Such analysis can provide .
Regarding claim 3, Haider further discloses a method, wherein the surgical (see fig 3, where cutting blade/saw is attached with surgical robot, 500; see also [0136], where “The process for registering a tool may be either manual or automatic. In a manual mode, the tool is inserted into the proper socket until the tip of the tool contacts the bottom wall of the socket.”; see also [0211], where “Referring to FIG. 3 the surgical instrument 500 includes a tool, such as a saw 510”) and is configured to be operated manually by a clinician (see [0212], where “the surgical tool may have a manual switch that the surgeon can manually tum on to operate the tool.”).
Regarding claim 5, as best understood in view of indefiniteness rejection explained above, Haider further discloses a method, wherein adjusting the operation of the surgical grasper comprises adjusting the speed of the robot/tool saw (see [0007], where “the computer may send signals to the surgical tool to control the operation of the surgical tool, such as reducing the speed on the tool or turning the tool on or off.”; see also [0035], where “the system 80 is able to vary the speed of the surgical tool 100 as well as turn the tool off to prevent potential damage.”; see also [0213]).
Haider in view of Fox does not disclose a method, wherein surgical robot/tool include jaws. However Messerly further discloses a method where in surgical grasper include jaws (see fig 1A-B, where 15a is first jaw, 15b second jaw).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Haider in view of Fox to incorporate the 
Regarding claim 6, Haider further discloses a method, wherein gathering data comprises monitoring the movement of the tip (see [0106], where “The pointer includes a sensor 360 for detecting whether the tip of the pointer is in engagement with the patient or whether the tip of the pointer is spaced apart from the patient. One possible sensor 360 is an impedance sensor. Alternatively, the sensor may be a simple force transducer. The pointer 350 includes a circuit 365 for analyzing the signal from the sensor and determining whether the pointer is in contact with the patient surface based on the signal from the sensor.”; see also [0190], where “A sensor in the form of a load-cell 104 included in the saw detects the force and/or torque applied to the blade.”; see also [0193]).
Haider in view of Fox does not disclose a method, wherein surgical grasper include jaws. However Messerly further discloses a method where in surgical grasper include jaws (see fig 1A-B, where 15a is first jaw, 15b second jaw).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Haider in view of Fox to incorporate the teachings of Messerly by including the above for reducing complication of the surgical instrument control during procedure by maintaining the same control techniques to various types of surgical instruments.
Regarding claim 7, Haider further discloses a method, wherein adjusting the operation of the surgical (per submitted specification, limp mode is when motor is running at a reduced speed (in between 75% to 25% capacity), see at least [2653] of PGPUB of submitted specification. see [0206], where “the instrument could be controlled so that the instrument operates at an attenuated speed, such as 50%.”; see also [0207], where “The control or attenuation of the surgical instrument may be based on control signals received from the OR computer based on pre-defined data for the procedure and data from the tracking system.”; see also [0087]).
Haider in view of Fox does not disclose a surgical grasper. However Messerly further discloses a surgical grasper (see fig 1A-B, where 15a is first jaw, 15b second jaw).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Haider in view of Fox to incorporate the teachings of Messerly by including the above feature for getting more precise or accurate surgical instruments control by applying the same control techniques to various types of surgical instruments that will also reduce complication of the surgical instrument control during procedure.
Regarding claim 8, Haider further discloses a method, wherein gathering data comprises accessing existing information based on previous operations (see [0066], where “Since the system can account for the preferences of a surgeon, it is desirable to store the preferences for each surgeon in a user profile. As a surgeon saves pre-set views, the data regarding those pre-set views are added to a user profile for the surgeon and attributed or .
Regarding claim 9, Haider further discloses a method for adjusting the operation of a surgical  (see fig 3, surgical instrument/robot 500) using (see fig 3, computer 80; see also [0006], where “a surgical suite having a computer and a surgical tool that communicates with the computer may be provided.”), wherein said method comprises: 
gathering data during surgical procedures, wherein the surgical procedures include the use of a surgical (see fig 3, 120, detection device and 500, surgical instrument; see also fig 2, where a surgical tool, 100 with a cutting blade 102 is shown; see also [0193], where “the surgical tool 100 may include a processor 106 operable to receive signals from the load cell 104 indicative of the force applied to the cutting blade. Based on the data received from the load cell, the processor 106 calculates the deflection "d" of the tip of the cutting tool 102 and the angle at which the blade is deflected.”; see also [0035], where “The suite 50 may include a tracking/navigation system that allows tracking in real time of the position in space of several elements,”; see also [0040]; see also [0104], where “To improve the accuracy of the data collected during registration, the system may include a pointer that incorporates a sensor that detects whether the pointer is in contact with the patient tissue. If the pointer is out of contact with the surface of the relevant portion of the patient, the points are ignored during the registration analysis. Additionally, the system may provide feedback to the surgeon to warn the ; 
analyzing the gathered data to determine an appropriate operational adjustment of the surgical robot/tool (see [0165], where “The data obtained from the scanner for each planar resected surface is compared with the data for the corresponding surface of the ideal resected model to evaluate the accuracy of the cuts. The quantification of the accuracy can be based on a variety of measurements regarding the deviation of each resected surface from the ideal surface.”; see also [0168], where “the evaluation of the location error and fit error are based on measurements provided by manipulating the fit measurement block 340 relative to the resected bone.”; see also [0167], where “the assessment can be used to detect which adjustments need to be made”); and 
adjusting the operation of the surgical dissector to improve the operation of the surgical robot/tool (see [0007], where “Based on the data regarding the position of the surgical tool, the computer may send signals to the surgical tool to control the operation of the surgical tool, such as reducing the speed on the tool or turning the tool on or off.”; see also [0167], where “The system can suggest one or more cuts or modifications to be made based on an analysis of the resected bone and the ideal cuts.”; see also [0073], where “The system may be configured to include various improvements to the processing and graphical representation of the patient model to improve the guidance and/or assistance that the system provides to the surgeon.”; see also [0075]).

adjusting the operation of a surgical grasper using machine learning; and
the use of a surgical dissector comprising jaws movable through an opening stroke.
However Fox further discloses a surgical method, wherein adjusting the operation of a surgical tool/device/robot using machine learning (see [0077], where “machine learning methods embodied in software applications 210 may occur in real-time to allow for the identification of similar procedures and the provision of corresponding data while the current catheterization procedure is being performed.”; see also [0042], where “Device data may describe the type of device, e.g., a bioabsorbable stent/scaffold, a percutaneous transluminal coronary angioplasty (PTCA) balloon, a metallic stent, a guidewire, a microcatheter, a percutaneous mitral valve repair system, etc.”);
Fox discloses a surgical feedback system that analyze the received data to optimize an outcome of a surgical procedure by using machine learning method to provide information to surgeon/operator (see 0005] and [0030]). It would be obvious to incorporate machine learning method disclosed by Fox to surgical procedure improvement system analysis using a computer disclosed by Haider.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Haider to incorporate the teachings of Fox by including the above feature, adjusting the operation of a surgical tool/device/robot using machine learning, for achieving an optimal outcome (e.g. person specific surgical procedure) based on the subjective experience of the operator.
Haider in view of Fox does not disclose the following limitation:
the use of a surgical dissector comprising jaws movable through an opening stroke.
However Messerly further discloses surgical system, wherein the use of a surgical dissector comprising jaws movable through an opening stroke (see fig 1A-B, where 15a is first jaw, 15b second jaw, 20c is a trigger, 19 is a grip. See also [0072], where “a trigger 20c movable relative to the grip 19 along arrow T, configured to provide operation instructions to the end effector 13.”; see also [0071], where “At least one of the first jaw 15a and the second jaw 15b is rotatably movable relative to the other along a path depicted by arrow J to transition the jaws 15a, 15b between open and closed positions. In operation, the jaws 15a, 15b may be transitioned from the open position to a closed position to capture tissue there between.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Haider in view of Fox to incorporate the teachings of Messerly by including the above feature, the use of a surgical dissector comprising jaws movable through an opening stroke, for getting more precise or accurate surgical instruments control by applying the same control techniques to various types of surgical instruments that will also reduce complication of the surgical instrument control during procedure.
Regarding claim 10, Haider further discloses a method, wherein gathering data comprises storing data in a surgical hub (see [0144], where “This data is stored in either a file on the OR computer or the position detection system 120.”; computer corresponds to hub. see also [0171], where “the system may store the tracking data for later review and/or analysis. For instance, after a procedure, a surgeon can review the stored data to see each step that was taken during a procedure and the order in which each step was taken. Such analysis can provide .
Regarding claim 12, as best understood in view of indefiniteness rejection explained above, Haider further discloses a method, wherein adjusting the operation of the surgical dissector comprises adjusting the speed of the robot/tool saw  (see [0007], where “the computer may send signals to the surgical tool to control the operation of the surgical tool, such as reducing the speed on the tool or turning the tool on or off.”; see also [0035], where “the system 80 is able to vary the speed of the surgical tool 100 as well as turn the tool off to prevent potential damage.”; see also [0213]).
Haider in view of Fox does not disclose a method, wherein surgical robot/tool include jaws. However Messerly further discloses a method where in surgical grasper include jaws (see fig 1A-B, where 15a is first jaw, 15b second jaw).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Haider in view of Fox to incorporate the teachings of Messerly by including the above feature for reducing complication of the surgical instrument control during procedure by maintaining the same control techniques to various types of surgical instruments.
Regarding claim 13, Haider further discloses a method, wherein gathering data comprises monitoring the movement of the tip (see [0106], where “The pointer includes a sensor 360 for detecting whether the tip of the pointer is in engagement with the patient or whether the tip of the pointer is spaced apart from the patient. One possible sensor 360 is an impedance .
Haider in view of Fox does not disclose a method, wherein surgical grasper include jaws. However Messerly further discloses a method where in surgical grasper include jaws (see fig 1A-B, where 15a is first jaw, 15b second jaw).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Haider in view of Fox to incorporate the teachings of Messerly by including the above feature for getting more precise or accurate surgical instruments control by applying the same control techniques to various types of surgical instruments that will also reduce complication of the surgical instrument control during procedure.
Regarding claim 14, Haider further discloses a method, wherein gathering data comprises accessing existing information based on previous operations (see [0066], where “Since the system can account for the preferences of a surgeon, it is desirable to store the preferences for each surgeon in a user profile. As a surgeon saves pre-set views, the data regarding those pre-set views are added to a user profile for the surgeon and attributed or mapped to the exact types/steps of the procedure. Therefore, prior to performing a procedure, the surgeon selects the appropriate user profile and the data regarding the surgeon's preferences is loaded into the system.”; see also [0070]).
Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0077158 (“Haider”), in view of US 2017/0035514 (“Fox”), and in view of US 2017/0325878 (“Messerly”), as applied to claim 1 above, and further in view of US 2017/0367772 (“Gunn”). 
Regarding claim 4, as best understood in view of indefiniteness rejection explained above, Haider in view of Fox and Messerly does not disclose the following limitation: 
wherein adjusting the operation of the surgical grasper comprises adjusting the final tissue gap between the jaws.
However Gunn discloses a method to determine tissue, wherein adjusting the operation of the surgical grasper comprises adjusting the final tissue gap between the jaws (see [0027], where “system 100 may be used to determine, for example, a characteristic (e.g., presence, diameter, etc.) of a vessel, V, within a region 102 of tissue, T, proximate to a working end 104 of a surgical instrument 106. … As further non-limiting examples, the vessel V may be a blood vessel, and the tissue T may be connective tissue, adipose tissue and/or liver tissue.”; see also [0043], where “As a further example, light emitting elements of different colors may indicate the presence of different types of tissue (e.g., blood vessel, connective tissue, adipose tissue, etc.),”; see also [0078], where “Such an embodiment would permit the user to vary the depth of detection simply by varying the distance between the jaws 180, 182 of the instrument 106: with the jaws 180, 182 closed, the user may probe for shallow vessels (i.e., vessels disposed within 12 mm of the tissue surface), while with the jaws 180, 182 open, the user may probe for deeper vessels (i.e., vessels disposed greater than 12 mm below the tissue surface). According to the embodiment illustrated in FIG. 5, the control structure for operating the jaws characteristics (types) of tissue is identified. Distance between jaws are modified based on types (thickness) of tissue.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Haider in view of Fox and Messerly to incorporate the teachings of Gunn by including the above feature, wherein adjusting the operation of the surgical grasper comprises adjusting the final tissue gap between the jaws, for avoiding destruction of the tissue by accident and avoiding hurting a person during surgical procedure.
Regarding claim 11, as best understood in view of indefiniteness rejection explained above, Haider in view of Fox and Messerly does not disclose the following limitation: 
wherein adjusting the operation of the surgical dissector comprises adjusting the final open distance between the jaws.
However Gunn further discloses a method to determine tissue, wherein adjusting the operation of the surgical dissector comprises adjusting the final open distance between the jaws (For the examination purposes, claim was interpreted as open distance between jaws are characteristics (types) of tissue is identified. Distance between jaws are modified based on types (thickness) of tissue.).
wherein adjusting the operation of the surgical dissector comprises adjusting the final open distance between the jaws, for avoiding destruction of the tissue by accident and avoiding hurting a person during surgical procedure.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0077158 (“Haider”), and in view of US 2017/0035514 (“Fox”), and further in view of US 2020/0078096 (“Barbagli”). 
Regarding claim 15, as best understood in view of indefiniteness rejection explained above, Haider discloses a method for adjusting the operation of a surgical instrument (see fig 3, surgical instrument 500) using (see fig 3, computer 80; see also [0006], where “a surgical suite having a computer and a surgical tool that communicates with the computer may be provided.”), wherein said method comprises: 
gathering data during surgical procedures, wherein the surgical procedures include the use of a surgical instrument (see fig 3, 120, detection device and 500, surgical instrument; see also fig 2, where a surgical tool, 100 with a cutting blade 102 is shown; see also [0193], where “the surgical tool 100 may include a processor 106 operable to receive signals from the load cell 104 indicative of the force applied to the cutting blade. Based on the data received from the load cell, the processor 106 calculates the deflection "d" of the tip of the cutting tool 102 and the angle at which the blade is ; 
analyzing the gathered data (see [0165], where “The data obtained from the scanner for each planar resected surface is compared with the data for the corresponding surface of the ideal resected model to evaluate the accuracy of the cuts. The quantification of the accuracy can be based on a variety of measurements regarding the deviation of each resected surface from the ideal surface.”; see also [0168], where “the evaluation of the location error and fit error are based on measurements provided by manipulating the fit measurement block 340 relative to the resected bone.”; see also [0167], where “the assessment can be used to detect which adjustments need to be made”); and 
adjusting the operation of the surgical instrument to improve the operation of the surgical instrument (see [0007], where “Based on the data regarding the position of the .
Haider does not disclose the following limitations:
adjusting the operation of a surgical instrument using machine learning;
the use of a surgical instrument … selected from a set of modules; and 
analyzing the selected modules.
However Fox further discloses a surgical method, wherein adjusting the operation of a surgical instrument using machine learning (see [0077], where “machine learning methods embodied in software applications 210 may occur in real-time to allow for the identification of similar procedures and the provision of corresponding data while the current catheterization procedure is being performed.”; see also [0042], where “Device data may describe the type of device, e.g., a bioabsorbable stent/scaffold, a percutaneous transluminal coronary angioplasty (PTCA) balloon, a metallic stent, a guidewire, a microcatheter, a percutaneous mitral valve repair system, etc.”);
Fox discloses a surgical feedback system that analyze the received data to optimize an outcome of a surgical procedure by using machine learning method to provide information to surgeon/operator (see 0005] and [0030]). It would be obvious to incorporate machine learning method disclosed by Fox to surgical procedure improvement system analysis using a computer disclosed by Haider.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Haider to incorporate the teachings of Fox by including the above feature, adjusting the operation of a surgical instrument using machine learning, for achieving an optimal outcome (e.g. person specific surgical procedure) based on the subjective experience of the operator.
Haider further discloses a surgical system, wherein the surgical tool moves and system tracks the movement of the surgical tool. So this surgical tool is assembled with at least two modules e.g. drive system/module and tracking system/module (see [0072]).
Haider in view of Fox does not explicitly disclose the following limitation:
the surgical instrument … selected from a set of modules; and 
analyzing the selected modules.
However Barbagli discloses a method for medical robotic system, wherein the surgical instrument …. selected from a set of modules (As specific description of recited modules was not found on the submitted specification, the claim limitation was interpreted broadly. see fig 2, where block 102, 231, 230 corresponds to various modules. see also [0028], where “The visualization system (e.g., visualization system 231 of FIG. 2) may include a viewing scope assembly that records a concurrent or real-time image of the surgical site at the distal end of the medical instrument system 104 and provides the image to the physician O in one or more visual displays…. In this embodiment, the visualization system includes endoscopic components that may be integrally or removably coupled to the medical instrument system 104. …. The ; and 
analyzing the selected modules (see [0038], where “the control system 112 may detect that this difference is a fault in the medical system 100.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Haider in view of Fox to incorporate the teachings of Barbagli by including the above feature, the surgical instrument …. selected from a set of modules and analyzing the selected modules, for maintaining same control techniques to various types of instruments and reducing the complication during procedure so that detecting and correcting fault condition is streamlined. 
Regarding claim 16, as best understood in view of indefiniteness rejection explained above, Haider further discloses a surgical system, wherein the surgical tool moves and system tracks the movement of the surgical tool. So this surgical tool is assembled with at least two modules e.g. drive system/module and tracking system/module (see [0072]). So Haider discloses first module (drive module/system) and second module (tracking module/system).
Haider in view of Fox does not disclose the following limitation: wherein the set of modules comprises …. a third module.
 the set of modules comprises …. a third module (see fig 2, where block 102, 231 230 are three different modules).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Haider in view of Fox to incorporate the teachings of Barbagli by including the above feature, the set of modules comprises …. a third module, for streamlining the control, detection and fault correction of various types of surgical instruments. 

Claim(s) 17-20 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0077158 (“Haider”), in view of US 2017/0035514 (“Fox”), and in view of US 2020/0078096 (“Barbagli”), as applied to claims 15 and 16 above, and further in view of US 2019/0053801 (“Wixey”). 
Regarding claim 17, Haider further discloses a surgical system, wherein the surgical tool moves and system tracks the movement of the surgical tool (claim limitation: wherein the first module comprises a drive system). So this surgical tool is assembled with drive system/module and tracking system/module (see [0072]), wherein the drive system comprises an operational threshold, and wherein adjusting the operation of the surgical instrument comprises (For the examination purposes, the claim was interpreted as if surgical instrument exceeds the pre-set threshold the process (speed of motor) is lowered. see [0115], where “the system may track the number of times that the sensor 360 detects that the pointer is out of .
Haider in view of Fox and Barbagli does not disclose the following limitation: 
wherein adjusting the operation of the surgical instrument comprises lowering the operational threshold.
However Wixey discloses a method for variable velocity surgical instrument, wherein adjusting the operation of the surgical instrument comprises lowering the operational threshold (second module is interpreted as tracking system (track position of surgical instrument). see [0012], where “a method of operating a surgical instrument for use with a computer-assisted medical device includes performing operations using one or more processors. The operations include setting a velocity set point of an actuator to an initial velocity, measuring a force or torque applied by the actuator, reducing the velocity set point when the applied force or torque is above a first threshold”; see also [0050], where “Control of the actuator then continues at velocity v1 until either a goal position is reached, such as when reciprocating element 380 has been propelled to the distal end of end effector 220 or a torque threshold Ꚍ1 is reached. … When the goal position is reached, state machine 400 transitions to a success state 480. When the torque of the actuator exceeds torque Ꚍ1 before the goal position is reached, state machine 400 transitions to a first slow clamp state 440.”; see also [0064], where “At a process 615, it is determined whether the end effector is at a goal position. Using In addition to force/torque, position of the instrument is also tracked.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Haider in view of Fox and Barbagli to incorporate the teachings of Wixey by including the above feature, adjusting the operation of the surgical instrument comprises lowering the operational threshold, for avoiding any unwanted hurting the patient by reducing the desire amount based on need/process/situation and not unexpectably slowing down the instrument. 
Regarding claim 18, Haider in view of Fox and Barbagli does not disclose the following limitation: 
wherein the operational threshold comprises a maximum current limit.
However Wixey further disclose a method, wherein the operational threshold comprises a maximum current limit (see [0042], where “According to some embodiments, other techniques may be used for adjusting velocity. For example, as forces and/or torques pass a threshold amount, the velocity of reciprocating element 380 may be set to a current detected velocity of reciprocating element 380 and/or a velocity set point slightly lower than the current detected velocity.”; see also [0065]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Haider in view of Fox and Barbagli to incorporate the teachings of Wixey by including the above feature, wherein the operational threshold comprises a maximum current limit, for avoiding unexpected breaking/damage of the instrument and avoid hurting the patient by keeping the operating parameter inside the pre-set limit. 
Regarding claim 19, Haider in view of Fox and Barbagli does not disclose the following limitation: 
wherein the operational threshold comprises a maximum force limit.
However Wixey further disclose a method, wherein the operational threshold comprises a maximum force limit (see [0040], where “One approach is to operate end effector 220 using a constant velocity set point subject to a maximum force and/or torque limit on drive system 240.”; see also [0071], where “When the torque applied by the actuator continues to be above a maximum torque threshold,”; see also [0041]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Haider in view of Fox and Barbagli to incorporate the teachings of Wixey by including the above feature, wherein the operational threshold comprises a maximum force limit, for avoiding unexpected breaking of the instrument and avoid hurting the patient by keeping the operating parameter inside the pre-set limit. 
Regarding claim 20, Haider further discloses a surgical method, wherein predefined properties, force/torque of surgical tool is stored. Based on the properties maximum bending is calculated (see [0190], where “Based on the predefined cutting tool properties and the measured force or torque, the amount of bending is calculated. The calculated amount of bending approximates the distance "d" and is used as a compensation factor to adjust the wherein the operational threshold comprises a maximum strain limit (see [0190] and fig 2, where maximum bending corresponds to maximum strain.).
Regarding claim 23, Haider further discloses a surgical system, wherein the surgical tool moves and system tracks the movement of the surgical tool (claim limitation: wherein the first module comprises a drive system). So this surgical tool is assembled drive system/module and tracking system/module (see [0072]), wherein the drive system comprises an operational threshold, and wherein adjusting the operation of the surgical instrument comprises (For the examination purposes, the claim was interpreted as if surgical instrument is in between a particular range or below the pre-set threshold the process (speed of motor) is increased. see [0115], where “the system may track the number of times that the sensor 360 detects that the pointer is out of contact with the patient. If the number of times exceeds a pre-set threshold, the system may send a warning to the surgeon indicating that the registration process should be re-started.”; see also [0167], where “Each cut is analyzed independently in the accuracy assessment. Therefore, the assessment can be used to detect which adjustments need to be made to a cut if the cut exceeds an error threshold.”).
Haider in view of Fox and Barbagli does not disclose the following limitation: 
wherein adjusting the operation of the surgical instrument comprises increasing the operational threshold.
However Wixey further discloses a method for variable velocity surgical instrument, wherein adjusting the operation of the surgical instrument comprises increasing the operational threshold (second module is interpreted as tracking system (track position of surgical instrument). see [0012], where “a method of operating a surgical instrument for use with a computer-assisted medical device includes performing operations using one or more processors. The operations include setting a velocity set point of an actuator to an initial velocity, measuring a force or torque applied by the actuator, reducing the velocity set point when the applied force or torque is above a first threshold”; see also [0050], where “Control of the actuator then continues at velocity v1 until either a goal position is reached, such as when reciprocating element 380 has been propelled to the distal end of end effector 220 or a torque threshold Ꚍ1 is reached. … When the goal position is reached, state machine 400 transitions to a success state 480. When the torque of the actuator exceeds torque Ꚍ1 before the goal position is reached, state machine 400 transitions to a first slow clamp state 440.”; see also [0064], where “At a process 615, it is determined whether the end effector is at a goal position. Using one or more sensors, a position of the actuator and/or a position of a detectable location on the end effector is monitored.”; see also fig 4, where position of instrumented is tracked, see goal pos on fig. see also fig 6, block 615. In addition to force/torque, position of the instrument is also tracked.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Haider in view of Fox and Barbagli to incorporate the teachings of Wixey by including the above feature, adjusting the operation of the surgical instrument comprises increasing the operational threshold,
Regarding claim 24, Haider in view of Fox and Barbagli does not disclose the following limitation: 
wherein the operational threshold comprises a maximum current limit.
However Wixey further disclose a method, wherein the operational threshold comprises a maximum current limit (see [0042], where “According to some embodiments, other techniques may be used for adjusting velocity. For example, as forces and/or torques pass a threshold amount, the velocity of reciprocating element 380 may be set to a current detected velocity of reciprocating element 380 and/or a velocity set point slightly lower than the current detected velocity.”; see also [0065]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Haider in view of Fox and Barbagli to incorporate the teachings of Wixey by including the above feature, wherein the operational threshold comprises a maximum current limit, for avoiding unexpected breaking/damage of the instrument and avoid hurting the patient by keeping the operating parameter inside the pre-set limit. 
Regarding claim 25, Haider in view of Fox and Barbagli does not disclose the following limitation: 
wherein the operational threshold comprises a maximum force limit.
However Wixey further disclose a method, wherein the operational threshold comprises a maximum force limit (see [0040], where “One approach is to operate end effector 220 using a constant velocity set point subject to a maximum force and/or torque limit on drive .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Haider in view of Fox and Barbagli to incorporate the teachings of Wixey by including the above feature, wherein the operational threshold comprises a maximum force limit, for avoiding unexpected breaking of the instrument and avoid hurting the patient by keeping the operating parameter inside the pre-set limit. 
Regarding claim 26, Haider further discloses a surgical method, wherein predefined properties, force/torque of surgical tool is stored. Based on the properties maximum bending is calculated (see [0190], where “Based on the predefined cutting tool properties and the measured force or torque, the amount of bending is calculated. The calculated amount of bending approximates the distance "d" and is used as a compensation factor to adjust the position and orientation of the cutting tool detected by the position detection device 120.”). So Haider discloses a method, wherein the operational threshold comprises a maximum strain limit (see [0190] and fig 2, where maximum bending corresponds to maximum strain.).

Claim(s) 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0077158 (“Haider”), in view of US 2017/0035514 (“Fox”), and in view of US 2020/0078096 (“Barbagli”), as applied to claims 15 and 16 above, and further in view of US 2019/0053801 (“Wixey”), as applied to claims 17 above, and further in view of US 2014/0005555 (“Tesar”). 
Regarding claim 21, Haider in view of Fox, Barbagli and Wixey does not disclose the following limitation: wherein the operational threshold comprises a maximum temperature limit.
However Tesar discloses a surgical system, wherein the operational threshold comprises a maximum temperature limit (see [0293], where “For example, the sensor module 390 can receive temperature information from a thermocouple associated with the surgical tool 382 or camera 378a and the control system 384 can decide to implement a cooling procedure if the temperature exceeds a threshold.”; see also [0425]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Haider in view of Fox, Barbagli and Wixey to incorporate the teachings of Tesar by including the above feature, wherein the operational threshold comprises a maximum temperature limit, for reducing strain of user such as surgeon and patient while performing a prolonged, arduous procedure by keeping the operating parameter inside the pre-set limit. 
Regarding claim 27, Haider in view of Fox, Barbagli and Wixey does not disclose the following limitation: wherein the operational threshold comprises a maximum temperature limit.
However Tesar further discloses a surgical system, wherein the operational threshold comprises a maximum temperature limit (see [0293], where “For example, the sensor module 390 can receive temperature information from a thermocouple associated with the surgical tool 382 or camera 378a and the control system 384 can decide to implement a cooling procedure if the temperature exceeds a threshold.”; see also [0425]).
wherein the operational threshold comprises a maximum temperature limit, for reducing strain of user such as surgeon and patient while performing a prolonged, arduous procedure by keeping the operating parameter inside the pre-set limit.

Claim(s) 22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0077158 (“Haider”), in view of US 2017/0035514 (“Fox”), and in view of US 2020/0078096 (“Barbagli”), as applied to claims 15 and 16 above, and further in view of US 2019/0053801 (“Wixey”), as applied to claims 17 above, and further in view of US 2015/0104773 (“Toly”). 
Regarding claim 22, Haider in view of Fox, Barbagli and Wixey does not disclose the following limitation: wherein the operational threshold comprises a maximum impedance limit.
However Toly discloses a surgical system, wherein the operational threshold comprises a maximum (see [0021], where “FIG. 4 is a graph showing how an exemplary threshold resistance”; see also [0034], where “the logic implemented by the computer determines that a procedure B should be ignored as a phantom detection of contact between the medical instrument and conductive fluid, since the resistance of the resulting circuit exceeds predefined threshold 402.”; see also [0037] and [0041]).
Per submitted specification, from the impedance value type/characteristics of tissue is determined (See [1174] of PGPUB, where “The sensors 738 may be configured to detect impedance of a tissue section located between the anvil 716 and the staple cartridge 718 that is indicative of the thickness and/or fullness of tissue located therebetween.”; see also [1183] and [1199] of PGPUB. 
As thickness of tissue is determined from the circuit impedance value, so the magnitude is determining the result/output. So in this situation impedance and resistance has no distinction.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Haider in view of Fox, Barbagli and Wixey to incorporate the teachings of Toly by including the above feature, wherein the operational threshold comprises a maximum impedance limit, for realistically replicating the actual feel that is expected when advancing a needle into a simulated vessel and thereby control the instrument below a threshold so that hurting the patient is avoided. 
Regarding claim 28, Haider in view of Fox, Barbagli and Wixey does not disclose the following limitation: wherein the operational threshold comprises a maximum impedance limit.
However Toly further discloses a surgical system, wherein the operational threshold comprises a maximum (see [0021], where “FIG. 4 is a graph showing how an exemplary threshold resistance”; see also [0034], where “the logic implemented by the computer determines that a procedure B should be ignored as a phantom detection of contact between the medical instrument and conductive fluid, since .
Per submitted specification, from the impedance value type/characteristics of tissue is determined (See [1174] of PGPUB, where “The sensors 738 may be configured to detect impedance of a tissue section located between the anvil 716 and the staple cartridge 718 that is indicative of the thickness and/or fullness of tissue located therebetween.”; see also [1183] and [1199] of PGPUB. 
As thickness of tissue is determined from the circuit impedance value, so the magnitude is determining the result/output. So in this situation impedance and resistance has no distinction.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Haider in view of Fox, Barbagli and Wixey to incorporate the teachings of Toly by including the above feature, wherein the operational threshold comprises a maximum impedance limit, for realistically replicating the actual feel that is expected when advancing a needle into a simulated vessel and thereby control the instrument below a threshold so that hurting the patient is avoided.
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-15 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-16 and 18-20 of copending Application No. 16/172,248 (reference application). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Table below shows the claim matching between two applications:
Application No.
claims
16/234,707
1, 9, 15
2, 10
3
4, 11
5, 12
6, 13
7
8, 14
16/172,248
1, 9, 18
2, 10
3, 19
4, 12
5, 13
6, 14
7, 15
8, 16, 20


Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, while the copending application recites “a surgical instrument comprising jaws configured to be mechanically advanced through a closing stroke” this phrasing is deemed equivalent to the limitation  of “a surgical grasper comprising jaws moveable through a closure stroke,” in the instant application.
Regarding claim 4 (and similarly claim 11), copending application recites “adjusting a length of the closing stroke”, this is equivalent to “adjusting the final tissue gap between jaws” in the instant application. Both of them is adjusting the gap/distances between jaws/claws. 
Regarding claim 6 (and similarly claim 13), copending application recites “monitoring…using a jaw detection circuit”, this is equivalent to “gathering….using a force 
Regarding claim 9, while the copending application recites “a surgical instrument comprising jaws configured to be mechanically advanced through a closing stroke” this phrasing is deemed equivalent to the limitation  of “a surgical grasper comprising jaws moveable through an opening stroke,” in the instant application.
Regarding claim 15, while the copending application recites “a surgical instrument comprising jaws configured to be mechanically advanced through a closing stroke” this phrasing is deemed equivalent to the limitation  of “a surgical instrument assembled from modules selected from a set of modules,” in the instant application. Modules in instant application could be opening/closing stroke.

Claim(s) 1-15 is/are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-10, 12-16 and 18-20 of corresponding application no 16/172,328 (reference application), and in view of US 2017/0325878 (“Messerly”). 
This is a provisional non-statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Table below shows the claim matching between two applications:
Application No.
claims
16/234,707
1, 9, 15
2, 10
3
4, 11
5, 12
6, 13
7
8, 14
16/172,328
1, 9, 18
2, 10
3, 19
4, 12
5, 13
6, 14
7, 15
8, 16, 20


Regarding claims 1-15 of the instant application, the copending application claims the method of the instant application except the method of the copending application is performed with a suturing instrument where the instant application performs the method with a surgical grasper/dissector instrument.
Regarding claim 6 (and similarly claim 13), copending application recites “monitoring…using a needle detection circuit”, this is equivalent to “gathering….using a force detection circuit” in the instant application. Output from both phrase is same data collection. One is using needle detection circuit. Another one is using force detection circuit.
Messerly in the same art of robotically controlled surgical instruments comprising jaws configured to be mechanically advanced through a closing stroke (see fig 1A-B; see [0071-72]). The jaws are also configured to perform open and close (see fig 4) and included with a clamp arm (see fig 11). The clamp arm is clipped/crimped by pressing down (see [0094]). Variation of jaws opening (gap/distance/length between jaws) based on the need reduces fatigue of the user and the patient by avoiding unnecessary pocking (see [0091]). So it will be obvious to use the jaws disclosed by Messerly for suturing by pressing the jaws against each other.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of copending application to be used with a surgical instrument as taught by Messerly because a robot equipped with a surgical grasping instrument (e.g. jaws) would facilitate tissue manipulation.
Claim(s) 1, 2, 4-6, 8-15 is/are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 4-6, 8-10, 12-14, 16, 19 and 21 of corresponding application no 16/172,198 (reference application). 
This is a provisional non-statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Table below shows the claim matching between two applications:
Application No.
claims
16/234,707
1, 9, 15
2, 10
4, 11
5, 12
6, 13
8, 14
16/172,198
1, 9, 19
2, 10
4, 12
5, 13
6, 14
8, 16, 21


Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, while the copending application recites “a surgical dissecting  instrument comprising jaws configured to be mechanically advanced through an opening stroke” this phrasing is deemed equivalent to the limitation  of “a surgical grasper comprising jaws moveable through a closure stroke,” in the instant application.
Regarding claim 6 (and similarly claim 13), copending application recites “monitoring…using a jaw detection circuit”, this is equivalent to “gathering….using a force detection circuit” in the instant application. Output from both phrase is same data collection. One is using jaw detection circuit. Another one is using force detection circuit.
Regarding claim 9, while the copending application recites “a surgical dissecting instrument comprising jaws configured to be advanced through an opening stroke” this 
Regarding claim 15, while the copending application recites “a surgical dissecting system … comprising movable jaws” this phrasing is deemed equivalent to the limitation of “a surgical instrument assembled from modules selected from a set of modules,” in the instant application. Modules in instant application could be jaw movement by opening/closing stroke.

Claim(s) 1, 2, 4, 5, 8-12, 14 and 15 is/are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 4-8, 10, 11, 13 and 19 of corresponding application no 16/172,303 (reference application), and in view of US 2017/0325878 (“Messerly”). 
This is a provisional non-statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. 
Table below shows the claim matching between two applications:
Application No.
claims
16/234,707
1, 9, 15
2, 10
4, 11
5, 12
8, 14
16/172,303
1, 7, 13
2, 8
4, 10
5, 11, 19
6


Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1-15 of the instant application, the copending application claims the method of the instant application except the method of the copending application is performed 
Messerly in the same art of robotically controlled surgical instruments comprising jaws configured to be mechanically advanced through a closing stroke (see fig 1A-B; see [0071-72]). The jaws are also configured to perform open and close (see fig 4) and included with a clamp arm (see fig 11). The clamp arm is clipped/crimped by pressing down (see [0094]). Variation of jaws opening (gap/distance/length between jaws) based on the need reduces fatigue of the user and the patient by avoiding unnecessary pocking (see [0091]). So it will be obvious to use the jaws disclosed by Messerly as clip applier by pressing the jaws against each other.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of copending application to be used with a surgical instrument as taught by Messerly because a robot equipped with a surgical grasping instrument (e.g. jaws) would facilitate tissue manipulation.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2015/0332196 (“Stiller”) discloses a method of workflow controlling in an operating room via machine learning that include interconnected surgical devices. 
US 2016/0129186 (“Douglas”) discloses a method of dynamically controlling treatment protocol via artificial intelligence.
US 2014/0005693 (“Shelton, IV”) discloses a method surgical method for clipping tissues of the patient. 

US 2013/0267969 (“Martin”) discloses a surgical suturing apparatus.
US 2014/0214019 (“Baxter, III”) discloses a surgical forceps instrument for manipulating tissue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/S.T.K. /Examiner, Art Unit 3666
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666